DETAILED ACTION
	This Office Action is in response to the Election and Amendment filed on February 9, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, species A, claims 1-10 and 17-20 (and new claims 21-26)  in the reply filed on February 9, 2022 is acknowledged.  The traversal is on the ground(s) that the species were improperly identified in the restriction requirement.  The applicant has amended alleged species B, claims 17-20 and they will now be examined with claims 1-10. However, new claims 21-26 present a different species.
Newly submitted claims 21-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 21-26 disclose a device comprising …”a gate spacer between the first gate structure and the second gate structure.” This element is not disclosed in the original species A which only discloses one gate structure (instead of two separate gate structures). This element presents a distinct embodiment which cannot be found in the drawings and therefore cannot be represented as a specific figure. It is assumed that the specification 
Claims 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guha et al. (US Pub. 2021/0408289 A1).
In re claim 1, Guha et al. shows (fig. 1A, 1B, 13A) a device comprising: a first channel (106); a second channel (104) above the first channel; a gate structure (112), wherein the gate structure includes a ferroelectric (FE) layer (116) surrounding each of the first and second channels and a gate metal layer (112) surrounding the FE layer; two first electrodes connected to two sides of the first channel; two second electrodes (108, 110) connected to two sides of the second channel; a dielectric layer (420; fig. 13A) between the first electrodes and the second electrodes; and an inner spacer layer (414,418; fig. 13A) between each of the two first electrodes and the gate structure.

In re claim 5, Guha et al. shows (fig. 1A, 1B, 13A) an interfacial layer (114) between the FE layer and each of the first and the second channels.
In re claims 6-9, Guha et al. discloses [0059-0073] the materials and elements recited in the claims.
In re claim 10, Guha et al. shows (fig. 1A, 1B, 13A) the first and the second electrodes extend lengthwise along a first direction, and the first electrodes extend longer than the second electrodes. 

In re claim 17, Guha et al. shows (fig. 1A, 1B, 13A, 15) a device comprising: a plurality of transistors (fig. 15); and a structure above the plurality of transistors, wherein the structure (figs. 1A, 1B, 13A) includes multiple unit cells vertically stacked one over another, each unit cell includes a semiconductor layer (104, 106), a ferroelectric (FE) layer (116) surrounding a portion of the semiconductor layer, a gate layer (112) over the FE layer and surrounding the portion of the semiconductor layer, an isolation layer under the semiconductor layer (114, 118), a metal layer (428,430) over the 
In re claims 18-20, Guha et al. discloses [0059-0073] the materials and elements recited in the claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobrinsky (US Pub. 2020/0075770 A1), Ha (US Pub. 2020/0013870 A1), Hu (US Pub. 2017/0162702 A1), Kim (US 10,535,659 B2), Fukuzaki (WO 2020021913 A1), Gardner (CN 108475697 A), and Chau (CN 104115273 A) also disclose elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815